Appellant was prosecuted under an information and complaint charging him with unlawfully carrying a pistol, and upon conviction his punishment was assessed at a fine of $100.
There are neither bills of exception nor a statement of facts in the record. Attached to the record is a letter written by appellant in which he makes statements that would enlist the sympathy of anyone, but this court is bound by the rules of law, and we can not intentionally ignore the provisions of the law in regard to appeals and the filing of a statement of facts. The complaint and information being in proper form, we assume that the court submitted the law applicable to the case to the jury.
The judgment is affirmed.
Affirmed. *Page 540